Citation Nr: 0719285	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for rheumatoid arthritis 
(claimed as arthritis of multiple joints to include fingers, 
toes and spine).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION


The veteran served on active duty from March 1956 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision adjudicated by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which reopened and denied the 
veteran's claim for entitlement to service connection for 
rheumatoid arthritis. 

In December 2003, the veteran testified at a hearing before a 
Decision Review Officer at the RO (DRO hearing); a copy of 
this transcript is associated with the record.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of entitlement to service connection for rheumatoid 
arthritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a June 1982 decision, the Board denied service 
connection for arthritis of multiple joints.

2.  The evidence associated with the claims files since the 
June 1982 decision is, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
of service connection for rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  The Board's June 1982 decision that denied service 
connection for arthritis of multiple joints is final.  
38 U.S.C.A. §§ 4003, 4004 (West 1976); 38 C.F.R. § 19.104 
(1981).

2.  Evidence received since the June 1982 Board decision is 
new and material; the claim of entitlement to service 
connection for rheumatoid arthritis is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.  


Analysis

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
rheumatoid arthritis.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnet, 
supra.

In June 1982, the Board denied the veteran's claim for 
service connection for rheumatoid arthritis, having found 
that she did not have rheumatoid arthritis that had been 
incurred in or caused by service.  The Board decision is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2006).  In a February 2002 rating decision, the RO reopened 
the claim and denied service connection for rheumatoid 
arthritis, and the veteran perfected an appeal to the Board.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  The 
evidence that is considered is the evidence received since 
the last final disallowance. Evans v. Brown, 9 Vet. App. 273 
(1996).  

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

If VA determines that the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record.  In determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is presumed.  Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to consider all of the evidence received since the 
last disallowance, in this case, since the June 1982 Board 
decision.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence received since the June 1982 Board decision 
includes VA medical records that reflect a diagnosis of 
rheumatoid arthritis.  This evidence is new, since it is not 
redundant of any other evidence previously considered.  It is 
also material, in that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board decision which initially denied the veteran's claim 
was at least partially upon the fact that the veteran did not 
have a diagnosis of rheumatoid arthritis.  These medical 
records show that the veteran has a current diagnosis of 
rheumatoid arthritis.  This evidence relates to unestablished 
facts necessary to fairly decide the veteran's claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  
Accordingly, the veteran's service connection claim for 
rheumatoid arthritis reopened. 


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for rheumatoid arthritis has been received 
and the claim is reopened.  To this extent, the appeal is 
granted.

REMAND

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The veteran contends that she developed 
rheumatoid arthritis while in service and that she was 
hospitalized while in service for this condition  Morning 
reports are part of the record which indicate that the 
veteran was hospitalized while in service.  The veteran's 
service medical records are missing and the National 
Personnel Records Center (NPRC) has indicated that they were 
destroyed in the 1973 fire at the in St. Louis, Missouri, 
records center.  Given the absence of such records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  

A December 1956 service medical record reflects a diagnosis 
of arthritis, n.e.c., of the right wrist joint due to an 
unknown allergy, and a June 1981 VA examination report 
reflects a diagnosis of arthritis of several joints.  Current 
VA treatment records beginning in March 2003 reflect a 
diagnosis of rheumatoid arthritis.  In the interest of 
fulfilling the duty to assist, the veteran should be 
scheduled for an orthopedic examination to obtain an opinion 
as to whether she has a diagnosis of rheumatoid arthritis and 
whether it is etiologically related to her time in active 
duty.

Accordingly, the case is REMANDED for the following actions:

1.  VA should schedule the veteran for an 
orthopedic examination in order to 
determine whether the veteran has 
rheumatoid arthritis and, if so, whether 
it is etiologically related to her time 
in active duty.  The examiner should take 
a complete history from the veteran and 
review the entire claims file and must 
indicate in the examination reports that 
such was performed.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  
The examination report should include a 
detailed account of all pathology found 
to be present.  

The examiner should provide opinions as 
to whether the veteran has rheumatoid 
arthritis and whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's 
rheumatoid arthritis (1) began in or were 
incurred during active military service, 
or (2) was manifested within one year of 
discharge from active military service.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

2.  After completion of the above, VA 
should readjudicate the appellant's 
service-connection claims.  If any 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


